Title: To George Washington from Major General William Phillips, 6 January 1779
From: Phillips, William
To: Washington, George


  
    Sir
    Sussex in the Jerseys January 6th 1779
  
I have received at this place your letter dated from Philadelphia of December the 25th for which and allowing Lieutenant Campbell going to New York I return you, Sir, my very sincere thanks.
  I lament from the bottom of my heart at there being so little likelyhood of an Exchange of Prisoners of War, the cause of humanity is 
    
    
    
    deeply interested in it, and the injury both sides receives should urge the real and good intentions of all parties to endeavour at procuring a mutual release of Officers and Soldiers who by an unlucky chance of War are seperated from their friends and Country.
I can not help being of the opinion that the methods already adopted have failed from want of explanation, and the Commissioners who have met may possibly have been over tenacious of punctilio and forgot that in treating of an Exchange of Prisoners they were to consult the feelings of humanity and not those of pride however well founded on either side, and that a number of articles in strict form might be passed over for the advantage of a common good.
I view the resolves of the American Congress for suffering exchanges upon a general plan as perfectly leading to real advantage, but the locality and particularity of the Troops of Convention assuredly requires a modulation of that resolve which the Commissioners have not perhaps attended to—In a number of Prisoners of War made at large it is very easy to exchange them upon a general plan and each Officer returns to his Corps or Regiment but the Troops of Convention are differently circumstanced, for the Corps and Regiments being actualy included in the situation of the Officers; these latter being exchanged have no place to resort to and their Military stations would be as effectualy lost as now when they are under the restriction of a Convention, and it becomes, therefore, of unavoidable necessity that to promote or suffer an exchange some method must be fallen upon to release whole Corps Officers and Men—This might be done by an Exchange of all the American Officers who are Prisoners of War for their value in Officers and Men of the Troops of Convention, and for the rest to remain untill a second opportunity should such arrive or to be released by ransom paying a stipulated sum in specie for each rank as might be agreed on by persons chosen for the purpose on both sides.
I realy imagine that a conversation on this subject might lead to a favourable conclusion, and so far is certain that a mere conversation need nor can lead to nothing unless the American Congress on the one part and Sir Henry Clinton on the other should permit a Negociation to take place after such conversation had passed.
  I freely offer myself to you, Sir, on the occasion and will meet any Officer sent by your Excellency and talk over with him this matter so very interesting to us all: as this will not be treaty or negociation I wave every punctilio about rank in your Officer and wish to meet as Gentleman and Gentleman, and if we have the good fortune to throw any lights on what may be judged the intentions of the American Congress and of Sir Henry Clinton, it may result into a meeting 
    
    
    
    of Commissioners who having their path smoothed it will probably make their interview of Effect.
I am well aware, Sir, that you cannot enter into my views without the previous consent of the Congress and I request to leave you at full liberty of making this correspondence known to them to whom I should address myself without hesitation did I not suppose your Excellency to be the proper channel in a Military matter.
I will own to you, Sir, a very strong desire of visiting New York and I enclose you a letter for the President of the American Congress and will request if you think it proper that you will allow the Deputy Adjutant General to the Troops of Convention to deliver it to the President.
I shall pursue my route to Bethlem and there wait the return of the Deputy Adjutant General who will have the honor of delivering this letter to your Excellency. I have the honor to be Sir, with great personal respect Your Excellency’s Most obedient and mos[t] humble Servant

  W. Phillips

